Exhibit 10.1

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE (this “First Senior Secured Notes Supplemental
Indenture”), dated as of August 25, 2005, among Penton Media, Inc., a Delaware
corporation (“Penton”), the Guarantors signatory hereto (the “Guarantors”) and
U.S. Bank National Association, as trustee (the “Trustee”), to the Indenture,
dated as of March 28, 2002 (the “Senior Secured Notes Indenture”), which
provided for the issuance of the 11-7/8% Senior Secured Notes due 2007 (the
“Securities”).

W I T N E S S E T H :

WHEREAS, Section 9.1 of the Senior Secured Notes Indenture provides, among other
things, that Penton and the Trustee may modify or amend the Senior Secured Notes
Indenture without the consent of the Holders of the outstanding Securities to,
including, without limitation, add new Guarantors;

WHEREAS, the execution of this First Senior Secured Notes Supplemental Indenture
has been duly approved and authorized by the Board of Directors of Penton and
the Guarantors and all other necessary corporate action on the part of Penton
and the Guarantors;

WHEREAS, Penton and the Guarantors have furnished, or caused to be furnished, to
the Trustee, and the Trustee has received, an Officers’ Certificate and Opinion
of Counsel stating, among other things, that this First Senior Secured Notes
Supplemental Indenture is authorized or permitted by the Senior Secured Notes
Indenture;

WHEREAS, on December 17, 2002, Penton sold the outstanding shares of common
stock of Streaming Media, Inc., one of the subsidiary guarantors party to the
Senior Secured Notes Indenture, to an unaffiliated third party;

WHEREAS, on January 7, 2003, Boardwatch Incorporated, one of the subsidiary
guarantors party to the Senior Secured Notes Indenture, changed its name to PMI
Two, Inc.;

WHEREAS, on April 2, 2003, PTS Delaware, Inc., one of the subsidiary guarantors
party to the Senior Secured Notes Indenture, changed its name to PMI Three,
Inc.;

WHEREAS, on December 31, 2004, each of the following subsidiary guarantors party
to the Senior Secured Notes Indenture were merged with and into Penton:
Stardust.com, PMI Three, Inc., Tech Conferences, Inc., Healthwell.com, Inc. and
Donohue Meehan Publishing Company;

WHEREAS, on December 31, 2004, each of the following subsidiary guarantors party
to the Senior Secured Notes Indenture were merged with and into Internet World
Media, Inc., a subsidiary guarantor party to the Senior Secured Notes Indenture:
One, Inc., PMI Two, Inc. and Penton Internet, Inc.; and

WHEREAS, Penton acquired the capital stock of DVGM & Associates, a California
corporation (“DVGM”), on August 8, 2005 and desires to add DVGM as a subsidiary
guarantor under the Senior Secured Notes Indenture.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Penton, the
Guarantors and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders as follows:

ARTICLE 1

Agreement

Section 1.1 Definitions. Capitalized terms used but not otherwise defined in
this First Senior Secured Notes Supplemental Indenture have the meanings
ascribed thereto in the Senior Secured Notes Indenture.

Section 1.2 Additional Guarantor. DVGM shall be (i) a Guarantor under the Senior
Secured Notes Indenture and (ii) bound by and subject to the terms and
conditions of the Senior Secured Notes Indenture applicable to a Guarantor.

Section 1.3 Former Guarantors. The Trustee acknowledges that each of the
following former subsidiary guarantors of the Securities no longer exists and
has no further obligations under the Senior Secured Notes Indenture:
Stardust.com, PMI Three, Inc. (formerly known as PTS Delaware, Inc.), Tech
Conferences, Inc., Healthwell.com, Inc., Donohue Meehan Publishing Company, One,
Inc., PMI Two, Inc. (formerly known as Boardwatch, Incorporated) and Penton
Internet, Inc. The Trustee also acknowledges that Streaming Media, Inc. is no
longer a subsidiary guarantor of the Securities and has no further obligations
under the Senior Secured Notes Indenture.

Section 1.4 Trustee’s Acceptance. The Trustee hereby accepts this First Senior
Secured Notes Supplemental Indenture and agrees to perform the same under the
terms and conditions set forth in the Senior Secured Notes Indenture.

ARTICLE 2

Miscellaneous

Section 2.1 Effect of Supplemental Indenture. Upon the execution and delivery of
this First Senior Secured Notes Supplemental Indenture by Penton, the Guarantors
and the Trustee, the Senior Secured Notes Indenture shall be supplemented in
accordance herewith, and this First Senior Secured Notes Supplemental Indenture
shall form a part of the Senior Secured Notes Indenture for all purposes, and
every Holder of Securities heretofore or hereafter authenticated and delivered
under the Senior Secured Notes Indenture shall be bound thereby.

Section 2.2 Senior Secured Notes Indenture Remains in Full Force and Effect.
Except as supplemented hereby, all provisions in the Senior Secured Notes
Indenture shall remain in full force and effect.

Section 2.3 Senior Secured Notes Indenture and First Senior Secured Notes
Supplemental Indenture Construed Together. This First Senior Secured Notes
Supplemental Indenture is an indenture supplemental to and in implementation of
the Senior Secured Notes Indenture, and the Senior Secured Notes Indenture and
this First Senior Secured Notes Supplemental Indenture shall henceforth be read
and construed together.

Section 2.4 Conflict with Trust Indenture Act. If any provision of this First
Senior Secured Notes Supplemental Indenture limits, qualifies or conflicts with
any provision of the TIA that is required or deemed under the TIA to be part of
and govern any provision of this First Senior Secured Notes Supplemental
Indenture, such provision of the TIA shall control. If any provision of this
First Senior Secured Notes Supplemental Indenture modifies or excludes any
provision of the TIA that may be so modified or excluded, the provision of the
TIA shall be deemed to apply to the Senior Secured Notes Indenture as so
modified or to be excluded by this First Senior Secured Notes Supplemental
Indenture, as the case may be.

Section 2.5 Severability. In case any provision in this First Senior Secured
Notes Supplemental Indenture shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Section 2.6 Benefits of First Senior Secured Notes Supplemental Indenture.
Nothing in this First Senior Secured Notes Supplemental Indenture or the
Securities, express or implied, shall give to any Person, other than the parties
hereto and thereto and their successors hereunder and thereunder and the Holders
of the Securities, any benefit of any legal or equitable right, remedy or claim
under the Senior Secured Notes Indenture, this First Senior Secured Notes
Supplemental Indenture or the Securities.

Section 2.7 Successors. All agreements of Penton in this First Senior Secured
Notes Supplemental Indenture shall bind its successors. All agreements of the
Trustee in this First Senior Secured Notes Supplemental Indenture shall bind its
successors.

Section 2.8 Certain Duties and Responsibilities of the Trustee. In entering into
this First Senior Secured Notes Supplemental Indenture, the Trustee shall be
entitled to the benefit of every provision of the Senior Secured Notes Indenture
and the Securities relating to the conduct or affecting the liability or
affording protection to the Trustee, whether or not elsewhere herein so
provided.

Section 2.9 Governing Law. This First Senior Secured Notes Supplemental
Indenture shall be governed by, and construed in accordance with, the laws of
the State of New York, but without giving effect to applicable principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

Section 2.10 Multiple Originals. The parties may sign any number of copies of
this First Senior Secured Notes Supplemental Indenture, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

Section 2.11 Headings. The Article and Section headings herein are inserted for
convenience of reference only, are not intended to be considered a part hereof
and shall not modify or restrict any of the terms or provisions hereof.

Section 2.12 The Trustee. The Trustee shall not be responsible in any manner for
or in respect of the validity or sufficiency of this First Senior Secured Notes
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which are made by Penton and the Guarantors.

1

IN WITNESS WHEREOF, the parties hereto have caused this First Senior Secured
Notes Supplemental Indenture to be duly executed as of the date first written
above.

PENTON MEDIA, INC.

By: /s/ Preston L. Vice
Name: Preston L. Vice
Title: Secretary


INTERNET WORLD MEDIA, INC.

By: /s/ Preston L. Vice
Name: Preston L. Vice
Title: Secretary


DUKE INVESTMENTS, INC.

By:
Name: Preston L. Vice
Title: Secretary


DUKE COMMUNICATIONS INTERNATIONAL, INC.

By: /s/ Preston L. Vice
Name: Preston L. Vice
Title: Secretary


DVGM & ASSOCIATES

By: /s/ Preston L. Vice
Name: Preston L. Vice
Title: Secretary


U.S. BANK NATIONAL ASSOCIATION,
as trustee

By: /s/ Richard Prokosch
Name: Richard Prokosch
Title: Vice President


2